Citation Nr: 1711475	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  05-17 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, to include an ulcer disorder and gastroesophageal reflux disease (GERD).

2.  Entitlement to a rating in excess of 10 percent for epididymitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel




INTRODUCTION

The Veteran had active duty service from April 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the Veteran's claim for service connection for posttraumatic stress disorder (PTSD) was also denied in the October 2009 rating decision and he perfected an appeal as to that issue.  However, in a July 2013 rating decision the Agency of Original Jurisdiction (AOJ) granted service connection for PTSD.  As the July 2013 decision represents a full grant of the benefits sought with respect to that issue, this matter is not before the Board for consideration.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The Board further notes that in his January 2011 substantive appeal regarding the issue of entitlement to an increased rating for epididymitis, the Veteran requested a hearing before a Veterans Law Judge.  In September 2011, the Veteran withdrew his request for a Board hearing.  Therefore, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2016).  

In June 2016, the Board granted service connection for a skin disorder, reopened his claim for service connection for an ulcer disorder, and remanded the claims currently on appeal for additional development.  As will be discussed herein, the Board finds that the AOJ has substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Regarding the Veteran's claim for service connection for a stomach disorder, the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  In this case, while the Veteran's service connection claim on appeal was previously characterized as a claim for service connection for an ulcer disorder, in light of Brokowski and the medical findings of record, the Board has recharacterized the issue as a claim for entitlement to service connection for a stomach disorder, to include an ulcer disorder and GERD.

As a final matter, the Board advises the Veteran that his claim for an earlier effective date for the award of service connection for epididymitis was denied in March 2015.  The record does not reflect that the Veteran filed a notice of disagreement with that decision within one year and that decision appears final.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  Thus, while the Veteran advised a December 2016 VA examiner that his epididymitis claim was related to the effective date of the award for service connection, he is mistaken.  

Notably, this appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, GERD is related to his military service.

2.  At no time during the pendency of the claim does the Veteran have a current diagnosis of an ulcer or stomach disorder other than GERD, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

3.  For the entire appeal period, the Veteran's epididymitis is manifested by periodic pain and swelling, without more severe symptoms such as recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times a year), and/or requiring continuous intensive management; urinary retention requiring intermittent or continuous catheterization; daytime voiding intervals between one and two hours, or awaking to void three to four times per night; daytime voiding intervals less than one hour or awakening to void five or more times per night; or a voiding dysfunction requiring the use of absorbent materials or use of an appliance; or atrophy or removal of the testes.


CONCLUSIONS OF LAW

1.  GERD was incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for a stomach disorder other than GERD, to include an ulcer disorder, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for a rating in excess of 10 percent for epididymitis have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1-4.14, 4.115b, Diagnostic Code (DC) 7525.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

As the Board's decision to grant the Veteran's claim for service connection for GERD is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations, which impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  As such, the following discussion of VA's compliance with the VCAA is limited to the claim for service connection for a stomach disorder other than GERD and the claim for an increased rating for epididymitis.

In the instant case, VA's duty to notify was satisfied by October 2008 (epididymitis) and July 2009 (stomach disorder) letters, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment records (STRs) and post-service VA and private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, by letter dated in October 2016, the AOJ requested that the Veteran provide the names and addresses of all medical care providers who have treated him for his stomach disorder and epididymitis, and to provide a release for any private provider.  However, the Veteran has not identified any outstanding records that have not been requested or obtained.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.   

Pursuant to the June 2016 remand, the Veteran was afforded a VA examination for his stomach disorder in December 2016.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issue as it is predicated on an interview with the Veteran, a review of the record (to include his STRs), and a physical examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the service connection issue decided herein has been met.  

With regard to the August 2009 and December 2016 examination reports related to the Veteran's epididymitis, the Board finds that the examinations are adequate in order to evaluate such service-connected disability as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative have alleged that his epididymitis has worsened in severity since the December 2016 VA examination.  Rather, they argue that the evidence reveals that the disability is more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for an increased rating.  

Furthermore, the Board finds there has been substantial compliance with the June 2016 remand directives and no further action in this regard is necessary.  See D'Aries, supra.  In this regard, in June 2016, the matters were remanded in order to obtain updated VA treatment records, afford the Veteran an opportunity to identify any outstanding private treatment records, and provide him VA examinations to determine the etiology of any diagnosed stomach disorders and the current severity of his service-connected epididymitis.  Subsequently, an noted previously, an October 2016 letter requested that the Veteran identify any outstanding records referable to his claims, updated VA treatment records dated through December 2016 were obtained, and VA examinations were conducted in December 2016.  Therefore, the Board finds that there has been substantial compliance with the Board's June 2016 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a claimant has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a claimant filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include peptic (gastric or duodenal) ulcers, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities, to include GERD, which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The law provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam Era, i.e., from February 28, 1961, to May 7, 1975, or in one of the units designated by the Department of Defense as having served in or near the Korean demilitarized zone between April 1, 1968, and August 31, 1971, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  In addition, the United States Court of Appeals for the Federal Circuit has determined that a Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran contends that he has a stomach disorder that began during his military service and has continued since that time or that such disorder was caused by his exposure to herbicide agents.

The Veteran's STRs show that he was seen for stomach pain and heartburn in March 1967, at which time, he was assessed with heartburn.  Additionally, in March 1968, he reported experiencing heartburn again and was prescribed Maalox.  The Board notes, however, that the Veteran's abdomen and viscera were noted as normal in his March 1968 separation examination and he denied frequent indigestion and stomach trouble in a concurrent report of medical history.  

A.  GERD

At the outset, the Board finds that the competent evidence of record confirms that the Veteran has a current diagnosis of GERD.  Specifically, in conjunction with the December 2016 VA examination, the examiner noted the diagnosis of GERD and VA treatment records document his treatment for such condition.  As the Veteran has a current diagnosis and in-service treatment for heartburn, to establish service connection there must be probative evidence linking his GERD with a disease or injury during his active duty service.

During the aforementioned December 2016 examination, the Veteran reported experiencing heartburn in service and using Maalox for treatment.  He further explained that he used over-the-counter treatment after service for approximately ten years prior to seeking formal treatment.  The examiner noted the Veteran's in-service heartburn treatment and his VA treatment for GERD beginning in 2009.  Ultimately, after reviewing the record and examining the Veteran, the examiner opined that the Veteran's mild intermittent GERD was related to his diagnosis of heartburn during service.  There is no medical opinion of record to the contrary.
The Board finds that the December 2016 opinion provided by the VA examiner is highly probative regarding a connection between the Veteran's diagnosed GERD and his military service.  While the physician did not provide a detailed rationale for the conclusion reached in this regard, she has proven an advanced ability in assessing the etiology of physical ailments as reflected by the expertise required to work as a physician.  Moreover, as noted above, there are no contrary medical opinions regarding the etiology of the Veteran's GERD.  Thus, the Board finds that the December 2016 opinion is the most probative evidence of record regarding any relationship between the Veteran's service and his diagnosed GERD.  See Nieves-Rodriguez, supra.  

Therefore, resolving all doubt in the Veteran's favor, the Board finds that the Veteran's GERD is attributable to his service.  Consequently, service connection for GERD is warranted.

D.  A Stomach Disorders Other than GERD, to Include an Ulcer Disorder

In his June 2009 claim, the Veteran specifically sought to establish service connection for peptic ulcer disease (PUD).  In support of his claim, he submitted private treatment records from 1991 noting his diagnosis of scarring to the duodenal bulb consistent with prior duodenal ulcer disease and a small hiatal hernia.  However, the available medical records dated since the Veteran filed his instant claim for service connection and the records leading up to the filing of his claim, do not reveal a diagnosis of PUD or any other non-GERD stomach disorder at any time during or prior to the filing of his June 2009 claim for service connection.  

In this regard, the Veteran was interviewed and underwent a physical examination during the December 2016 examination.  At that time, the examiner only noted two diagnosed stomach disorders:  the 1991 diagnosis of PUD and GERD.  With regard to whether the Veteran had PUD during the pendency of his claim for service connection, the examiner reviewed the results from a February 2014 esophagogastroduodenoscopy (EGD) and observed that said testing only revealed the presence of a small hiatal hernia; the test was otherwise unremarkable.  Specifically, the Veteran's esophagus, stomach, and duodenum were noted to be normal.  Despite performing an extensive examination of the Veteran, the examiner ultimately stated that "[t]he claim for [an] 'ulcer disorder', while suggested by the scarring [noted in] 1991, cannot be substantiated in the absence of endoscopic confirmation of active ulcer disease in historical or current medical treatment records...." 

Thus, in the instant case, the probative evidence of record fails to demonstrate a current diagnosis of PUD or any other non-GERD stomach disorder.  While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of PUD or a non-GERD stomach disorder prior to the Veteran's claim.  In fact, the evidence the Veteran suggests confirms his diagnosis, the 1991 treatment record, pre-dates his claim by nearly 20 years and the 2014 private treatment provider and the 2016 VA examiner both found no evidence of active PUD.  

Here, the Board notes that the Veteran is competent to report his own symptoms or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (the Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

However, the matter of a medical diagnosis for a disability not capable of lay observation, such as that of PUD, is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Specifically, the diagnosis of PUD involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of specialized testing, to include interpreting EGD findings.  In the instant case, there is no suggestion that the Veteran has had any medical training.  Therefore, as the Veteran does not have the appropriate medical training and expertise to competently self-diagnose PUD or any other disorder of the stomach, the lay assertions in this regard have no probative value.  Jandreau, supra at 1377 n.4 ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of a stomach disorder other than GERD, to include an ulcer disorder, for the entire appeal period, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a stomach disorder other than GERD, to include an ulcer disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, supra. 

II.  Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2.  

Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.

By way of background, the Board observes that an August 1968 rating decision granted service connection for the Veteran's chronic epididymitis and a non-compensable rating was assigned, effective April 12, 1968, under DC 7599.  In a December 2003 rating decision, such disability was noted to be rated pursuant to DC 7599-7523.  A September 2007 rating decision granted a temporary total evaluation for chronic epididymitis beginning March 28, 2007, and assigned a 10 percent evaluation effective June 1, 2007, pursuant to DC 7599-7523.  In conjunction with a July 2013 rating decision that granted the Veteran's claim for PTSD, the AOJ changed the DC the Veteran's epididymitis was rated under to DC 7525; however, no change to the assigned evaluations was made.  In light of the change in DC during the pendency of the appeal, the Board has considered the Court's and the United States Court of Appeals for the Federal Circuit's (Federal Circuit's) holdings in Murray v. Shinseki, 24 Vet. App. 420 (2011), and Read v. Shinseki, 651 F. 3d 1296 (Fed. Cir. 2011), respectively.

In this regard, in June 2011, both the Court, in Murray, and Federal Circuit, in Read, considered the issue of whether severance of a particular diagnostic code was indeed severance of a service-connected disability. 

In Murray, the Court held that a VA medical examination showing that the symptoms upon which a disability rating was based are no longer present cannot act to reduce that disability rating if it has been in effect for more than 20 years, and thus protected by regulation.  38 C.F.R. § 3.951(b).  Additionally, the Court held that change of Diagnostic Codes under which Veteran's disability was rated was error where change effectively reduced to zero disability rating which had been in effect for more than 20 years, and thus protected by regulation. Id.  

However, days after the Murray decision, the Federal Circuit addressed a similar issue in Read.  In Read, the Veteran had been service-connected for residuals of a gunshot wound and a compensable rating had been assigned regarding a particular muscle group.  Over 10 years after the initial assignment of the rating, a VA examiner determined that, in fact, a different muscle group had been affected by the gunshot wound and not the muscle group to which the initial diagnostic code applied.  Notably, when the disability was initially granted service connection, no diagnosis of a particular muscle group had been identified.  Following the VA examiner's report, the Diagnostic Code was changed to reflect the affected muscle group.  The Veteran appealed and the Board denied the appeal, finding that the diagnostic codes contained the same criteria and that, because the disability still enjoyed the same rating, there had been no harm in changing the Diagnostic Code. The Court affirmed the Board's decision and the Veteran appealed to the Federal Circuit.

The Federal Circuit identified the issue on appeal as whether the service connection for a disability protected under 38 U.S.C.A. § 1159 is severed when VA assigns to an injury a different Diagnostic Code than originally noted.  In reaching its conclusion that the protected disability is not severed, the Federal Circuit considered the rationale behind 38 U.S.C.A. § 1159, as well as other relevant statutory definitions, and determined that 38 U.S.C.A. § 1159 only protects service connection of the disability, not the specific Diagnostic Code.  Upon review of the definition of service connection under 38 U.S.C.A. § 101(16), the Federal Circuit determined that "to sever service connection is to conclude that a particular disability previously determined to have been incurred in the line of duty was incurred otherwise." Id.   The Federal Circuit noted that § 1159 "does not protect the fact of a disability, and therefore, the change in the determination of the applicable Diagnostic Code likewise is unprotected."  Id.  Specifically regarding the facts in Read, the Federal Circuit agreed with the government's argument that, because the same disability was involved in both the initial disability determination and the later specific identification of the particular muscle group that was affected, the change in the Diagnostic Code did not sever anything.  His disability was still service-connected even though the Diagnostic Code may have changed. Id.  

 Moreover, the Federal Circuit found that the purpose of 38 U.S.C.A. § 1159 was to "protect Veterans with long-standing determinations of service connection from suddenly having the determination of service connection stripped." Id.  

The Federal Circuit noted that "there is nothing in the legislative history that manifests any concern about the situs of the disability or the Diagnostic Code associated with it, and expanding the protection of § 1159 to such situs determinations or Diagnostic Codes does nothing to advance Congress' intention." Id., citing VAOPGCPREC 50-91 (Mar. 29, 1991) (precedential opinion of the VA General Counsel) (noting that it would be "beyond the legislative purpose" to allow a Veteran to be service connected for two disabilities because of the protection of the statute where only one is shown by the medical evidence).  Further, the Federal Circuit noted that VA had not changed its determination that the Veteran's gunshot wound was incurred in connection with his military service, or that he was entitled to compensation for the disability he incurred as a result.  Thus, the Federal Circuit found that "to determine that the change of the situs of the disability - or the Diagnostic Code associated with it - was a severance of one service-connected disability and an establishment of another, where the cause of the disability and the resultant functional impairment are the same, would ill-serve the purpose of the statute."

The Federal Circuit also noted that the issue of reassignment of a diagnostic code was not a novel concept.  Referencing Gifford v. Brown, 6 Vet. App. 269 (1994), the Court was noted to have held that the correction of the situs of the injury was not a violation of § 1159 because the Veteran remained service-connected for the disability at issue.

Thus, based on the foregoing, the Federal Circuit held that service connection for a "disability" is not severed simply because the situs of a disability - or the Diagnostic Code associated with it - is corrected to more accurately determine the benefit to which a Veteran may be entitled for a service-connected disability.

The Board recognizes a distinction between Murray and Read in that, in Murray, the diagnostic codes for arthritis and limitation of motion do not evaluate the same symptoms as the Diagnostic Code for instability.  See VAOGCPREC 23-97 (July 1, 1997; revised July 24, 1997) and VAOGCPREC 9-98 (August 14, 1998).  Whereas in situations such as Read, the differing Diagnostic Codes regarding muscle groups do consider the same symptoms.  However, to narrowly construe Read as only applying to muscle groups or similar Diagnostic Code groupings that only consider exactly the same symptoms would fall short of the holding in Read.  Again, in Read, the Federal Circuit considered the broader picture of § 1159 and carefully examined exactly what is protected - service connection for the disability, not the specific Diagnostic Code.  Upon careful consideration, the Federal Circuit determined that the specific Diagnostic Code was not protected even though service connection for the disability was protected.

In the present case, the Board finds that service connection for the Veteran's chronic epididymitis has remained in effect for more than 20 years at the time of the July 2013 rating decision that changed the DC and, thus, it is protected under 38 U.S.C.A. § 110 and 38 C.F.R. § 3.951(b).  Here, as in Read, the same disability is involved in both the August 1968 and July 2013 rating decisions.  The Board has not concluded that the Veteran's chronic epididymitis previously determined to have been incurred in the line of duty was incurred otherwise.  Based on the holding in Read, i.e., that service connection for chronic epididymitis is protected and not the particular Diagnostic Code, the Board finds that the change in the Diagnostic Code here does not result in a severance.  Furthermore, per Murray, the Veteran's rating for his chronic epididymitis was not reduced.  In this regard, the Veteran's chronic epididymitis has remained service-connected since April 12, 1968, at which time a noncompensable rating was assigned, and he has been in receipt of a 10 percent rating since June 1, 2007.  Therefore, the reassignment of the DC for his service-connected chronic epididymitis did not sever service connection or act to reduce his disability rating and, thus, was not improper.  Furthermore, the Veteran has been awarded special monthly compensation based on the loss of use of a creative organ as of September 5, 2003, based on such disability.

Diagnostic Code 7525, in pertinent part, provides that chronic epididymo-orchitis shall be rated under the criteria for urinary tract infections (UTIs).  38 C.F.R. 
§ 4.115b.

The rating criteria for UTIs provides that a 10 percent rating is warranted if the condition requires long-term drug therapy, one to two hospitalizations per year, and/or intermittent intensive management.  A 30 percent rating is warranted if the condition is manifested by recurrent symptomatic infection requiring drainage and/or frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management.  

The appeal period before the Board begins on October 16, 2008, the date VA received the Veteran's claim for an increased rating for his epididymitis, plus the one-year look-back period.  Gatson v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  The pertinent evidence of record consists of VA examinations conducted in August 2009 and December 2016, VA treatment records, and lay statements.

After review of the evidence of record, the Board finds that a rating in excess of 10 percent for chronic epididymitis is not warranted.

The Veteran received VA treatment in June 2008 for a slightly swollen right testicle.  At that time, he reported a one week history of radiating pain that lasted for approximately 15 minutes.  The Veteran was encouraged to take nonsteroidal anti-inflammatory drugs (NSAIDS), warm soaks, and to use scrotal support.  Ultrasound testing revealed an enlarged right epididymal head, which was diagnosed as chronic epididymitis apparently because the testing did not reveal hypervascular activity.

In November 2008, the Veteran sought treatment for his scrotal pain and wondered if he possibly had a blood clot.  He reported that the application of heating pads to his groin helped to alleviate his pain, but he had not experienced complete relief since his March 2007 surgery.  He was treated for funiculitis and, in December 2008, the condition was noted to be resolved.

The Veteran was afforded a VA examination in August 2009.  At that time, he reported urinating three to four times a day and once during the night.  The reported frequency of his urination was noted to be every four to six hours during the day and every four to five hours at night.  He specifically denied difficulties with urination, including reduced stream strength, pain, or leakage.  He also denied a history of UTIs, kidney pain, bladder stones, inflammation of the kidneys, tumors, catheterization, dilations, drainage procedures, diet maintenance, medication, or erectile dysfunction, although some impotence related to the surgical repair was noted.  Regarding his symptoms, the Veteran reported tenderness and pain that impacted his walking since a surgical repair of his left testicle.  Upon examination, the examiner noted there was no evidence of persistent edema; no abnormalities noted on inspection and palpation of the penis and testicles; no deformity of the penis; and no testicular atrophy.  There was tenderness, scaring and some swelling of the epididymis and abnormalities noted upon inspection and palpation of the spermatic cord, specifically, hydrocele of the spermatic cord.  Sensation, reflexes, and peripheral pulses were noted to be normal.  

Ultimately, the examiner diagnosed the Veteran with chronic epididymitis, status post left hydrocele testicle repair, with a well-healed, unmeasurable, left testicle scar.  Regarding the impact on his employment, the examiner stated that the Veteran would have to limit sitting and various activities that rubbed on the left side of his scrotum; it was opined that these limitations would have a moderate effect on the activities of his daily life.  Regarding the Veteran's surgical history, the Board notes that the examiner indicated that a hydrocele testicle repair to the left scrotum occurred in 2008, but the evidence of record indicates that the surgery was actually performed in March 2007, prior to the appeal period.

The Veteran sought treatment for scrotal pain again in April 2010.  At that time, he was experiencing a flare of pain in his left groin after an incident of lifting heavy bags of animal feed.  He also reported an itchy growth on his penis that had reportedly developed since his surgery.  The growth was described as a keloid by the treating clinician and another ultrasound was ordered.  However, it does not appear that the ultrasound was ever performed.  Instead, the Veteran was advised to avoid heavy lifting.  In June 2010 the Veteran underwent a surgical consult regarding the skin tag at the base of his penis.  At that time, he described the skin tag as bothersome and occasionally painful.  He was advised that the procedure to remove the skin tag would be largely cosmetic and that it was unlikely he was experiencing any pain or sensation from the skin tag.  While the Veteran expressed an interest in having the tag removed and his willingness to wait for such procedure, to date, it does not appear to have been performed.

Shortly thereafter, in August 2010, the Veteran underwent a left genito-femoral block based on his reports of experiencing scrotal pain at a baseline of 2/10 with 4-5/10 throbbing, pain when lifting heavy objects or walking.

Pursuant to the June 2016 remand, the Veteran was afforded a second VA examination in December 2016 to determine the severity of his epididymitis.  At that time, he reported experiencing intermittent pain to the left testicle approximately once every six months that lasted for approximately one week each time.  He further reported that, following his 2007 surgery, he had no recurrence of swelling, but did have some residual pain and discomfort in the left testicle which he described as non-limiting.  Notably, the Veteran advised the examiner that he was seeking an earlier effective date for his service-connected condition and that he had not experienced any progression in the symptomatology related to his epididymitis.  

At the time of the 2016 examination, the Veteran's epididymitis did not necessitate the use of medication; he had not undergone an orchiectomy; and there was no evidence of renal dysfunction, voiding dysfunction, or erectile dysfunction.  He did not experience retrograde ejaculation.  Upon examination, the Veteran's penis, testes, and right epididymis were noted to be normal, but his left epididymis was characterized by mild tenderness to palpation of the superior pole of the testicle.  There was no evidence of tumors, scars, or any other pertinent physical findings or complications related to his service-connected epididymitis.  

Ultimately, the 2016 examiner stated that, based on her review of the record and interview with the Veteran, "there has been no progression of symptoms of pain or swelling involving the genitals since [the Veteran's] recovery from his left epididymectomy and hydrocelectomy in 2007.  The mild residual discomfort to the left testicle that currently exists is non-limiting and would have no impact on his ability to perform [activities of daily living] or light to moderate job duties."

In addition to the medical evidence of record, the Veteran has also submitted a December 2008 statement from his supervisor, Mr. R.G, with whom he had worked for 12 years.  Mr. R.G. reported that the Veteran's epididymitis caused him to miss more than 80 hours of work a year due to his need to see doctors.  He further noted that the Veteran's limitations necessitated that he be assigned light duty and that his co-workers pick up the slack.  

Upon review of the record, the Board finds that a higher rating is not warranted under DC 7525 as there is no evidence of recurrent infection requiring drainage or frequent hospitalization, nor is there evidence of continuous intensive management.  To the contrary, the Veteran's lay reports to the 2016 examiner and the evidence of record indicate that the most severe symptoms the Veteran has experienced during the appeal period were pain and swelling.  

The Board has also considered whether higher ratings may be warranted under different DCs, to include voiding dysfunction, which is rated under three sub-categories:  Urinary Leakage, Urinary Frequency and Obstructed Voiding.  Urinary Leakage has ratings ranging from 20 to 60 percent.  A 60 percent rating contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  A 40 percent rating contemplates leakage requiring the wearing of absorbent materials which must be changed two to four times per day.  A 20 percent rating contemplates leakage requiring the wearing of absorbent materials which must be changed less than two times per day.  

Urinary Frequency has ratings ranging from 10 to 40 percent.  A 40 percent rating contemplates daytime voiding interval less than one hour, or; awakening to void five or more times per night.  A 20 percent rating contemplates daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 10 percent rating contemplates daytime voiding interval between two and three hours, or; awakening to void two times per night.  

Obstructed Voiding has ratings ranging from noncompensable to 30 percent.  A 30 percent rating contemplates urinary retention requiring intermittent or continuous catheterization.  A 10 percent rating contemplates marked obstructive symptomatology, such as hesitancy, slow or weak stream, decreased force of stream, with any one or combination of the following:  (1) post void residuals greater than 150 cc.; (2) uroflowmetry; markedly diminished peak flow rate, less than 10 cc/sec; (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every two to three months.  A noncompensable rating contemplates obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year.  

None of these have been shown in the present case.  In fact, the 2009 and 2016 examiners noted that there was no evidence of any urinary leakage and the Veteran has never reported said symptoms during the appeal.  Additionally, during the 2009 examination,  the Veteran only reported urinating approximately three to four times per day and once at night.  Furthermore, the Veteran has never alleged and the record does not suggest that he experiences a weakened urinary stream and he is not shown to require catheterization.  Accordingly, he only meets the criteria for the assigned 10 percent rating under the criteria for UTIs.  

The Board further finds that higher or separate ratings are not warranted under DC 7523 or 7524 as such require complete atrophy of the testis or removal of the testis, respectively.  However, there is no indication that one or both of the Veteran's testes are completely atrophied or have been removed.  Rather, physical examinations conducted during the course of the appeal reveals that such are normal.

In summary, the Board finds the Veteran's service-connected chronic epididymitis manifested by periodic pain and swelling, without more severe symptoms such as recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times a year), and/or requiring continuous intensive management; urinary retention requiring intermittent or continuous catheterization; daytime voiding intervals between one and two hours, or awaking to void three to four times per night; daytime voiding intervals less than one hour or awakening to void five or more times per night; or a voiding dysfunction requiring the use of absorbent materials or use of an appliance; or atrophy or removal of the testes.  Consequently, a preponderance of the evidence is against a finding in favor of entitlement to a disability rating in excess of 10 percent for chronic epididymitis.  

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected disability; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning a staged rating is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected epididymitis with the rating criteria.  In this regard, the evidence of record does not reveal that the Veteran's epididymitis is so unusual or exceptional in nature as to render his schedular rating inadequate.  The service-connected disability has been evaluated under the applicable DC that has specifically contemplated the level of occupational and social impairment caused by the genitourinary disability and the Board has specifically considered the application of other appropriate DCs.  Although the Veteran stated during VA treatment that he experiences pain while walking, this is symptom for which the Veteran is being compensated, i.e., pain and swelling.  The Board therefore finds that the criteria for rating the epididymitis contemplate the Veteran's disability picture.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun, supra.; Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his epididymitis.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

As a final matter, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, record does not reflect, and the Veteran does not allege, that he is unemployable due to his epididymitis.  To the contrary, the record indicates that the Veteran was working during the appeal period and that his employer was able to make reasonable accommodations to allow him to continue working despite any hindrance caused by his service-connected epididymitis.  Moreover, while the August 2009 VA examiner stated that the Veteran's epididymitis would impact his ability to work in that he would not be able to perform strenuous work, the record does not show that he is unemployable due to such disability.  In this regard, the December 2016 examiner said that his epididymitis would have no impact on his ability to work and the currently assigned schedular rating for his epididymitis specifically contemplates the impairment such disability has on his ability to work.  Specifically, the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Therefore, the Board finds that a TDIU is not raised by the Veteran or reasonably raised by the record in connection with his increased rating claim decided herein and, consequently, no further consideration of such is necessary at this time.

In adjudicating the Veteran's increased rating claim herein, the Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence was against the award of a higher or separate rating.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Service connection for GERD is granted.

Service connection for a stomach disorder other than GERD, to include an ulcer disorder, is denied.

An evaluation in excess of 10 percent for epididymitis is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


